Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4-6,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata(US 2005/0142264).
Regarding claims 1,2,5, Tabata teaches a method for manufacturing peeled nuts, comprising:
Freezing shelled raw material nuts rapidly in a temperature condition of less than approximately -100C using liquid nitrogen, i.e. within the claimed range of -50 C or lower(paragraph 21, example 1)
Peeling off thin seed coats from the nuts through an agitating process, in a state in which frozen nuts are frozen as are;(paragraph 22) and
Separating and removing the thin seed coats in a low temperature condition in which reattachment of the thin seed coats to thin seed coat-peeled nuts does not occur, and obtaining the peeled nuts
Specifically, Tabata teaches that shelled nuts are quenched using a cryogen at -100C(i.e. low temperature as recited in claim 5)(paragraphs 19, 21-22). Seed coats are 
 Regarding claim 4, Tabata teaches quenching and freezing of the nuts using liquid nitrogen(paragraph 21). Tabata teaches that the quenching and subsequent agitating may automatically remove thin seed coats(skin) from the frozen nuts(paragraph 42). Therefore, removing(peeling) of the nuts is done in the presence of liquid nitrogen.
Regarding claim 6, Tabata teaches quenching shelled nuts using a cryogen at -100C(paragraph 21). Seed coats are further separated by blowing of compressed air which would not allow of re-attachment of the seed coats(paragraphs 21-22). Tabata also teaches that the seed coats may automatically fall over during the quenching step(paragraph 42). Therefore, the separation of the nuts is done in the presence of liquid nitrogen.
Regarding claim 8, Tabata teaches that the nuts are walnuts(paragraph 19, example 1). 
Regarding claim 9, Tabata teaches quenching shelled nuts using a cryogen at -100C(paragraph 21).  Tabata teaches that the seed coats may automatically fall off during the quenching step(paragraph 42), i.e. the seed coats are peeled and separated. Therefore, the nuts are frozen, peeled, and separated at a temperature of -15C or lower as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata(US 2005/0142264) in view of Foroutanaliabad(US 2008/0020108).

Regarding claim 3, Tabata teaches quenching the nuts in a cryogen and further agitating the nuts in order to split the nuts and remove the skin(paragraphs 21-22). Tabata does not specifically teach that the cryogen comprises dry ice grains. However, Foroutanaliabad teaches a process of removing pistachio shells using a liquid nitrogen or dry ice-ethanol mixture(paragraph 24). Therefore, it would have been obvious to use dry ice pellets copresent with the nuts in order to remove shells and/or seed coats since Foroutanaliabad teaches that dry ice is a conventional cooling agent equivalent to liquid nitrogen that can be used to remove shells from nut products. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata(US 2005/0142264)
Regarding claim 7, Tabata does not specifically teach that the separation of the nuts from the seed coats is performed by performing sorting based on a difference in size between the nuts and the peeling-off thin seed coats. However, Tabata teaches that the nut fragments after being cracked via liquid nitrogen are sieved according to size in order to obtain the desired size portions(paragraph 56). Therefore, it would have been obvious to also use a sieve in order to remove any pieces of seed coat that are still present during that processing step. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791